Case 1:17-cv-00561-WMS Document 43-2 Filed 08/19/19 Page 1 of 27




                EXHIBIT B
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19
                                                        Page 1Page
                                                               of 262PageID
                                                                      of 27 #: 118




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

                                           X
 ARON ROVNER and IRVING FRIEDMAN, : Civil Action No. 1:18-cv-02159-ENV-CLP
 Individually and on Behalf of All Others  :
 Similarly Situated,                       :
                                           :
                               Plaintiff,  :
                                           :
        vs.                                : CORRECTED CLASS ACTION
                                           : COMPLAINT
 JUST ENERGY GROUP, INC., JUST             :
 ENERGY NEW YORK CORP., NATIONAL :
 GRID PLC, NATIONAL GRID USA, THE          :
 BROOKLYN UNION GAS COMPANY;               :
 KEYSPAN GAS EAST CORPORATION, and :
 NIAGARA MOHAWK POWER                      :
 CORPORATION,                              :
                                           :
                               Defendants.
                                           X


        Plaintiffs Aron Rovner and Irving Friedman (“Plaintiffs”), by their attorneys, Bernstein

 Liebhard LLP, bring this putative Class Action against Defendant Just Energy Group, Inc.,

 Defendant Just Energy New York Corp. (collectively, “Just Energy”), Defendant National Grid

 PLC, Defendant National Grid USA, Defendant The Brooklyn Union Gas Company, Defendant

 Keyspan Gas East Corporation, and Defendant Niagara Mohawk Power Corporation

 (collectively, “National Grid,” and, together with Just Energy, “Defendants”), and allege, with

 personal knowledge as to their own actions, and upon information and belief as to all other

 actions as follows:

                                PRELIMINARY STATEMENT

        1.      Plaintiffs bring this action on behalf of themselves and all other New York energy

 consumers (the “Class”) who purchased their natural gas supply from Defendant Just Energy and

 who received consolidated monthly billing statements from Defendant National Grid from April


 00479140;V1
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19
                                                        Page 2Page
                                                               of 263PageID
                                                                      of 27 #: 119




 11, 2012 to the present (the “Class Period”). This action asserts claims under New York General

 Business Law (“GBL”) §§ 349 and 349-d and under New York common law, and seeks to

 redress Defendants’ deceptive business practices, which concealed from Plaintiffs and the Class

 that they were being overcharged millions of dollars for their natural gas supply.

        2.      Defendant Just Energy is one of approximately two hundred energy services

 companies (“ESCOs”) that compete with local utility companies and other ESCOs to supply

 New York consumers with natural gas.

        3.      Defendant National Grid is a local utility company that supplies and delivers

 natural gas to New York consumers. Defendant National Grid is responsible for delivering gas

 to consumers even when they choose an ESCO as their energy supplier.

        4.      Price is the primary concern for consumers when selecting an energy supplier,

 and the chief measure used by consumers to compare gas prices is the rate per unit of energy, or

 price per therm, charged. Consumers depend on transparent rates to capture cost-savings and to

 protect themselves from predatory energy suppliers.

        5.      Throughout the Class Period, Plaintiffs and the Class contracted with Defendant

 Just Energy to be their natural gas supplier because they were led to believe that they were being

 charged reasonable rates.    Defendant National Grid, acting as their local utility company,

 delivered the gas supplied by Defendant Just Energy to Plaintiffs and the Class.

        6.      In New York, utility companies and ESCOs can bill for their independent services

 in a single statement known as consolidated billing. A Billing Services Agreement (“BSA”) will

 set forth the terms of their consolidated billing arrangement. Throughout the Class Period,

 Defendants had a BSA under which Defendant National Grid was responsible for sending out

 monthly consolidated bills to Plaintiffs and the Class. These bills were supposed to include




 00479140;V1                                      2
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19
                                                        Page 3Page
                                                               of 264PageID
                                                                      of 27 #: 120




 information that clearly and separately explained Defendant National Grid’s delivery charges

 and Defendant Just Energy’s ESCO supply charges.

        7.      The State of New York Public Service Commission’s (“PSC”) Uniform Business

 Practices (“UBP”), which was adopted to establish consumer protections and to streamline

 business transactions and communications protocols between ESCOs and utilities, governs the

 content required to be included on consolidated bills. Among the key ESCO-related content that

 the UBP requires to be itemized on consolidated bills is the rate per unit of energy (i.e., rate per

 therm of gas) charged by the ESCO. This data point is essential for consumers to understand

 their monthly ESCO charges and to protect themselves from being overcharged for their energy.

        8.      Throughout the Class Period, Defendants knowingly violated the UBP by

 omitting the rate per therm from the consolidated bills sent to Plaintiffs and the Class. This

 omission, which violated the GBL and breached Defendant Just Energy’s supply contracts with

 Plaintiffs and the Class, deceived Plaintiffs and the Class into believing that they were receiving

 reasonable rates for their gas supply, when, in fact, they were being grossly overcharged. No

 reasonable consumer would have paid a premium to Defendant Just Energy had they known that

 they could have received the equivalent gas supply services at substantially lower rates from a

 different energy supplier, including their own utility company.

        9.      Defendants’ deceptive conduct was motivated by self-interest and greed.

 Defendant Just Energy’s rates were significantly higher than the rates offered by other energy

 suppliers, including local utility companies. In fact, at no time during the Class Period did the

 Plaintiffs ever receive better rates from Defendant Just Energy than they otherwise would have

 had they received their energy supply directly from Defendant National Grid.




 00479140;V1                                      3
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19
                                                        Page 4Page
                                                               of 265PageID
                                                                      of 27 #: 121




          10.    Defendants profited immensely from concealing the exorbitant rates that Plaintiffs

 and the Class were charged.

          11.    Through their actions, Defendants caused financial injury to Plaintiffs and the

 Class.    This lawsuit seeks, inter alia, injunctive relief, actual damages and refunds, treble

 damages, attorneys’ fees, the costs of bringing the lawsuit, and all other relief that this Court may

 deem just and proper.

                                  JURISDICTION AND VENUE

          12.    This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. § 1332(d)

 (the “Class Action Fairness Act”).

          13.    This action meets the prerequisites of the Class Action Fairness Act because the

 claims of Plaintiffs and the Class exceed the sum or value of $5,000,000 and, inter alia, a

 member of the Class is a citizen of a state different from any Defendant.

          14.    This Court has general personal jurisdiction over Defendants because they have

 offices in New York, conduct and solicit substantial business in New York, and receive

 significant revenue from business in New York.

          15.    Venue is also proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

 Defendants regularly conduct business and provide services in this District, and some of the

 work that is the subject of Plaintiffs’ claims was performed in this District.

                                              PARTIES

 Plaintiffs

          16.    Plaintiff Aron Rovner is a citizen of New York residing in Brooklyn, New York.

 In or around 2006, Plaintiff contracted with Hudson Energy Services, LLC to supply natural gas

 to his residence. In December 2016, Plaintiff received notice that Hudson Energy was assigning




 00479140;V1                                       4
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19
                                                        Page 5Page
                                                               of 266PageID
                                                                      of 27 #: 122




 its residential business to its affiliate, Defendant Just Energy New York Corp., but that Plaintiff’s

 service and the terms of his service would remain unchanged.

        17.     Plaintiff Rovner started receiving consolidated billing statements reflecting

 Defendant Just Energy’s assignment in or around March 2017.               These statements, which

 continue to be sent to Plaintiff on a monthly basis, omit the rate per therm charged by Defendant

 Just Energy. As a result of Defendants’ deceptive conduct, Plaintiff incurred excessive charges

 for his natural gas supply during the Class Period.

        18.     Plaintiff Irving Friedman is a citizen of New York residing in Brooklyn, New

 York. In or around 2006, Plaintiff contracted with Hudson Energy Services, LLC to supply

 natural gas to his residence. In December 2016, Plaintiff received notice that Hudson Energy

 was assigning its residential business to its affiliate, Defendant Just Energy New York Corp., but

 that Plaintiff’s service and the terms of his service would remain unchanged.

        19.     Plaintiff Friedman started receiving consolidated billing statements reflecting

 Defendant Just Energy’s assignment in or around March 2017.               These statements, which

 continue to be sent to Plaintiff on a monthly basis, omit the rate per therm charged by Defendant

 Just Energy. As a result of Defendants’ deceptive conduct, Plaintiff incurred excessive charges

 for his natural gas supply during the Class Period.

 Defendants

        20.     Defendant Just Energy Group, Inc. is a publicly-traded Canadian corporation

 incorporated under the laws of Ontario. Defendant Just Energy Group, Inc. is a natural gas and

 electricity retailer operating in Canadian and American markets across North America and in the

 United Kingdom, Ireland, and Germany. Just Energy Group, Inc.’s affiliates include Defendant

 Just Energy New York Corp. and Hudson Energy Services LLC.




 00479140;V1                                      5
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19
                                                        Page 6Page
                                                               of 267PageID
                                                                      of 27 #: 123




         21.     Defendant Just Energy New York Corp. is a Delaware company with its principal

 executive office located in Toronto, Ontario. Defendant Just Energy Group, Inc. controls Just

 Energy New York Corp.

         22.     Defendant Just Energy Group, Inc. and Defendant Just Energy New York Corp.

 are collectively referred to herein as “Just Energy.” Defendant Just Energy conducts business in

 the state of New York and maintains a business address in Buffalo, New York.

         23.     Defendant National Grid PLC is a multinational electricity and gas utility

 company headquartered in the United Kingdom. Defendant National Grid PLC delivers and

 supplies gas and electricity to consumers in the U.K. and in the northeast United States through

 its regional subsidiaries.

         24.     Defendant National Grid USA is a subsidiary of Defendant National Grid PLC.

 Defendant National Grid USA is incorporated in Delaware, and headquartered in Waltham, MA.

 Defendant National Grid USA is responsible for supplying electricity and natural gas to

 residential and commercial consumers in New York, Rhode Island and Massachusetts.

 Defendant National Grid USA is responsible for the management and oversight of Defendant

 National Grid PLC’s American subsidiaries.

         25.     Defendant The Brooklyn Union Gas Company is a subsidiary of Defendant

 National Grid PLC. Defendant The Brooklyn Union Gas Company is incorporated in Delaware

 and headquartered in Brooklyn, New York. Defendant The Brooklyn Union Gas Company is

 responsible for supplying natural gas to New York consumers that are located within the five

 boroughs of New York City.

         26.     Defendant Keyspan Gas East Corporationis a subsidiary of Defendant National

 Grid PLC.      Defendant Keyspan Gas East Corporation is incorporated in Delaware and




 00479140;V1                                    6
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19
                                                        Page 7Page
                                                               of 268PageID
                                                                      of 27 #: 124




 headquartered in Brooklyn, New York. Defendant Keyspan Gas East Corporation is responsible

 for supplying natural gas to New York consumers located on Long Island.

        27.     Defendant Niagara Mohawk Power Corporation is a subsidiary of Defendant

 National Grid PLC. Defendant Niagara Mohawk Power Corporation is incorporated in Delaware

 and headquartered in Syracuse, New York. Defendant Niagara Mohawk Power Corporation is

 responsible for supplying natural gas to New York state in eastern, western, northern and central

 parts of New York State.

        28.     Defendants National Grid PLC, National Grid USA, The Brooklyn Union Gas

 Company, Keyspan Gas East Corporation, and Niagara Mohawk Power Corporation are

 collectively referred to herein as “National Grid.” These entities operate as a single utility

 company and use the “National Grid” brand name in New York for public-facing purposes,

 including marketing, billing and service matters.

 Relevant Non-Parties

        29.     Hudson Energy Services, LLC (“Hudson Energy”) was founded in New York in

 2002 and provides retail electricity and natural gas services to commercial, industrial, and

 residential customers. Hudson Energy serves markets in Texas, Illinois, New York, New Jersey,

 Massachusetts, Pennsylvania, Ohio, and California in the United States; Ontario and Alberta in

 Canada; and the United Kingdom.

        30.     Hudson Energy was acquired by Defendant Just Energy on May 7, 2010, and

 operates as a subsidiary of Defendant Just Energy.

                                   STATEMENT OF FACTS

        31.     In the 1990s, New York deregulated its energy market. Prior to deregulation,

 natural gas was supplied and delivered exclusively by local utility companies. While delivery

 would remain solely in the hands of the local utility companies, market deregulation invited


 00479140;V1                                     7
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19
                                                        Page 8Page
                                                               of 269PageID
                                                                      of 27 #: 125




 ESCOs to compete with local utility companies (and each other) to supply consumers with

 natural gas. A primary goal of market deregulation was to establish a competitive market that

 would give consumers more options and improve prices and service.

        32.     Because there is no difference in the quality of gas supplied, or in the manner in

 which gas is delivered, the primary factor considered by consumers when choosing an energy

 supplier is price. The principal measure used by New York consumers to compare energy supply

 prices is the rate per unit of energy, or the price per therm for natural gas.

        33.     Consumers like Plaintiffs and the Class depend on transparent gas supply rates so

 they can determine whether they are receiving competitive pricing or being overcharged by

 predatory energy suppliers. No reasonable consumer would willingly pay a premium to an

 energy supplier if that consumer knew that the exact same gas supply could be purchased from

 another energy supplier at a substantially lower rate.

        34.     To ensure that there is transparency in gas supply rates, utility companies are

 required to file the rates that they charge with the PSC.           ESCOs do not have that same

 requirement, but must disclose their rates on the billing statements that are sent to consumers.

        35.     Many ESCOs, including Defendant Just Energy, do not bill consumers separately

 for their energy supply services. Instead, they enter BSAs with local utility companies and issue

 monthly consolidated bills that reflect both the utility’s delivery and the ESCO’s supply charges.

        36.     Throughout the Class Period, Defendants had a BSA. Under the terms of the

 BSA, Defendant Just Energy was required to send Defendant National Grid information

 reflecting its ESCO supply charges. Defendant National Grid was then required to incorporate

 that information, along with information reflecting its own delivery charges, onto consolidated

 bills that the utility would send to Plaintiffs and the Class each month.




 00479140;V1                                        8
       Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document 34 43-2  Filed 08/19/19
                                        Filed 08/10/18  Page Page
                                                             9 of 2610PageID
                                                                       of 27 #: 126




        37.     The UBP, which establishes consumer protections for energy consumers and

 streamlines business transactions and communications protocols between ESCOs and utilities,

 governs the content required to be included on consolidated bills in New York. Among other

 things, Section 9, Subsection G.4 of the UBP states that “A consolidated bill shall contain the

 information listed in Attachment 3, ESCO Content, separately stated for each ESCO.”

 Attachment 3 sets forth sixteen discrete categories of ESCO-related content that must be

 included on consolidated bills, and, among the most important of those requirements, is the

 “ESCO rate per billing unit.” After all, consumers need this key data point to understand their

 supply charges and to protect themselves from suppliers seeking to overcharge them.

        38.     Throughout the Class Period, Defendants knowingly failed to comply with the

 UBP, inter alia, by omitting the ESCO rate per billing unit from the consolidated bills sent to

 Plaintiffs and the Class. Defendants’ knowing omission of the rate per therm was a predatory act

 designed to deprive Plaintiffs and the Class of their consumer protections and also breached the

 supply contracts Defendant Just Energy had with Plaintiffs and the Class. By keeping Plaintiffs

 and the Class in the dark about the rates that they were being charged, Defendant Just Energy

 deceived them into believing that they were paying competitive rates for their gas supply, when,

 in fact, they were being grossly overcharged.

 Plaintiff Rovner Was Overcharged for His Gas Supply
 Due to Defendants’ Deceptive Practices

        39.     In or around 2006, Plaintiff Rovner contracted with Hudson Energy, an ESCO, to

 supply his residence in Brooklyn, New York with natural gas. Initially, Plaintiff Rovner had a

 fixed rate contract with Hudson Energy. However, when the term of that contract expired, his

 contract was renewed as a variable rate, month-to-month contract.




 00479140;V1                                     9
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 10     11PageID
                                                                of 26  of 27 #: 127




         40.     Since 2006, Plaintiff Rovner received monthly consolidated billing statements

  from his utility company, Defendant National Grid, reflecting his natural gas delivery and supply

  charges. The monthly bills that he received as a customer of Hudson Energy itemized the price

  per therm charged by the ESCO.

         41.     In May 2010, Defendant Just Energy acquired Hudson Energy for $304.2 million.

         42.     In or around December 2016, Plaintiff Rovner received a letter from Defendant

  Just Energy informing him that Hudson Energy was assigning its residential customers to its

  licensed affiliate, Defendant Just Energy New York Corp.        The letter, however, reassured

  Plaintiff Rovner that if he remained a customer of Defendant Just Energy he would “continue to

  receive the same excellent service from Just Energy” that he received from Hudson Energy.

  Furthermore, the letter represented that “[t]here will be no changes in the price, terms or

  conditions of service as a result of this assignment.”

         43.     These statements were deceptive, false, and misleading because Defendant Just

  Energy did not intend to provide the same service that Plaintiff Rovner previously received with

  Hudson Energy.      Instead, once the assignment was consummated, Defendant Just Energy

  violated the UBP and its contract with Plaintiff Rovner by knowingly omitting the rate per therm

  of gas that it charged him from the monthly consolidated bills he received.        In so doing,

  Defendant Just Energy purposefully kept Plaintiff Rovner in the dark about the exorbitant rates

  he was being charged, and deprived him of his right to protect himself by seeking a more

  competitive rate for his gas supply.

         44.     On March 22, 2017, Defendant National Grid sent Plaintiff Rovner a consolidated

  bill that, for the first time, reflected the assignment of his ESCO supply services to Defendant

  Just Energy. The consolidated bill did not disclose the rate per therm that Defendant Just Energy




  00479140;V1                                      10
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 11     12PageID
                                                                of 26  of 27 #: 128




  had charged Plaintiff Rovner. Instead, the consolidated bill only listed “ESCO Total Current

  Charges”, which, as Defendants are aware, are meaningless in isolation because they cannot be

  used to compare energy supply rates or to expose price gouging by a supplier.

           45.   By concealing the rate per therm charged, Plaintiff Rovner was not alerted to the

  fact that he was being grossly overcharged by Defendant Just Energy for his natural gas supply.

  Had Plaintiff Rovner known that he was paying exorbitant rates for the same gas supply that he

  could have received at a substantially lower cost, he would have terminated his month-to-month

  contract with Defendant Just Energy and changed energy suppliers.

           46.   Defendants have continued to omit the rate per therm from Plaintiff Rovner’s

  consolidated billing statements. Defendants’ actions were and are deceptive and perpetrated

  with actual malice or accompanied by wanton and willful disregard for Plaintiff Rovner’s well-

  being.

           47.   Defendant Just Energy was financially motivated to deceive Plaintiff Rovner by

  omitting the rate per therm it charged because it stood to profit tremendously from the

  overpayments that Plaintiff Rovner (and the Class) made as a result of this deception.

           48.   Defendant Just Energy, however, could not accomplish this deception without the

  cooperation of Defendant National Grid, which received lucrative consideration under the

  parties’ BSA in exchange for its participation in this deceptive scheme. At all times relevant,

  Defendant National Grid could have demanded that Defendant Just Energy disclose the rate per

  therm charged and/or could have refused to send out consolidated bills that omitted this

  information. Instead, Defendant National Grid elected to profit at the expense of Plaintiffs and

  the Class by knowingly sending out statements that concealed from them that they were being

  grossly overcharged for their gas supply.




  00479140;V1                                    11
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 12     13PageID
                                                                of 26  of 27 #: 129




         49.      Defendants’ deceptive conduct caused financial injury to Plaintiff Rovner and the

  Class by making them substantially overpay for their natural gas supply. The very purpose of

  ESCOs is to provide consumers with better pricing options than what their incumbent utility

  company alone could provide. However, as set forth in the chart below, at no time during the

  Class Period did Plaintiff Rovner ever receive a rate from Defendant Just Energy that was better

  than or equal to the rate offered by his local utility company, Defendant National Grid.


  Bill Period Bill   Period Therms in ESCO          Total  Bill  with Total Bill with National Difference
  From        To            Bill      Name          ESCO supply ($)   Grid supply ($)          ($)
  02/13/2018    02/28/2018        114 Just Energy               221.74                  174.94        46.80
  01/16/2018    02/13/2018        288 Just Energy               477.38                  342.10       135.28
  12/19/2017    01/16/2018        390 Just Energy               558.64                  366.57       192.07
  11/17/2017    12/19/2017        269 Just Energy               416.15                  291.06       125.09
  10/17/2017    11/17/2017        140 Just Energy               248.22                  172.93        75.29
  09/18/2017    10/17/2017         89 Just Energy               190.52                  141.10        49.42
  08/15/2017    09/18/2017         78 Just Energy               161.89                  120.03        41.86
  07/17/2017    08/15/2017         57 Just Energy               117.28                   96.94        20.34
  06/15/2017    07/17/2017         65 Just Energy               123.93                  115.68         8.25
  05/16/2017    06/15/2017         93 Just Energy               153.99                  142.87        11.12
  04/17/2017    05/16/2017        112 Just Energy               170.12                  156.03        14.09
  03/16/2017    04/17/2017        220 Just Energy               294.36                  260.10        34.26
  02/28/2017    03/16/2017        172 Just Energy               215.07                  180.08        34.99


         50.      To the contrary, Plaintiff Rovner substantially overpaid for his gas supply by

  contracting with Defendant Just Energy.           He would not have continued to contract with

  Defendant Just Energy had Defendant Just Energy been transparent about its supply rates.

  Plaintiff Friedman Was Overcharged for His Gas Supply
  Due To Defendants’ Deceptive Practices

         51.      In or around 2006, Plaintiff Friedman contracted with Hudson Energy, an ESCO,

  to supply his residence in Brooklyn, New York with natural gas. Initially, Plaintiff Friedman had

  a fixed rate contract with Hudson Energy. However, when the term of that contract expired, his

  contract renewed as a variable rate, month-to-month contract.




  00479140;V1                                         12
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 13     14PageID
                                                                of 26  of 27 #: 130




         52.     Since 2006, Plaintiff Friedman received monthly consolidated billing statements

  from his utility company, Defendant National Grid, reflecting his natural gas delivery and supply

  charges. The monthly bills that he received as a customer of Hudson Energy itemized the price

  per therm charged by the ESCO.

         53.     In May 2010, Defendant Just Energy acquired Hudson Energy for $304.2 million.

         54.     In or around December 2016, Plaintiff Friedman received a letter from Defendant

  Just Energy informing him that Hudson Energy was assigning its residential customers to its

  licensed affiliate, Defendant Just Energy New York, Corp.          The letter reassured Plaintiff

  Friedman that if he remained a customer of Defendant Just Energy, he would “continue to

  receive the same excellent service from Just Energy” that he received from Hudson Energy.

  Furthermore, the letter represented that “[t]here will be no changes in the price, terms or

  conditions of service as a result of this assignment.”

         55.     These statements were deceptive, false, and misleading because Defendant Just

  Energy did not intend to provide the same service that Plaintiff Friedman had previously

  received with Hudson Energy. Instead, once the assignment was consummated, Defendant Just

  Energy proceeded to violate the UBP and its contracts with Plaintiff Friedman by knowingly

  omitting the rate per therm of gas that it charged him from the monthly consolidated bills that he

  received. In so doing, Defendant Just Energy knowingly kept Plaintiff Friedman in the dark

  about the exorbitant rates he was being charged, and deprived him of his right to seek more

  competitive rates for his gas supply.

         56.     On March 24, 2017, Defendant National Grid sent Plaintiff Friedman a

  consolidated bill that, for the first time, reflected the assignment of his ESCO supply services to

  Defendant Just Energy. The consolidated bill did not disclose the rate per therm that Defendant




  00479140;V1                                      13
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 14     15PageID
                                                                of 26  of 27 #: 131




  Just Energy had charged Plaintiff Friedman. Instead, the consolidated bill only listed “ESCO

  Total Current Charges”, which, as Defendants are aware, are meaningless in isolation because

  they cannot be used to compare energy supply rates or to expose price gouging by a supplier.

         57.     By concealing the rate per therm charged, Plaintiff Friedman was not alerted to

  the fact that he was being grossly overcharged by Defendant Just Energy for his natural gas

  supply. Had Plaintiff Friedman known that he was paying exorbitant rates for the same gas

  supply that he could have received at a substantially lower cost, he would have terminated his

  month-to-month contract with Defendant Just Energy and changed energy suppliers.

         58.     Defendants have continued to omit the rate per therm from Plaintiff Friedman’s

  consolidated billing statements. Defendants’ actions were and are deceptive and perpetrated

  with actual malice or accompanied by wanton and willful disregard for Plaintiff Friedman’s

  well-being.

         59.     Defendant Just Energy was financially motivated to deceive Plaintiff Friedman by

  omitting the rate per therm it charged because it stood to profit tremendously from the

  overpayments that Plaintiff Friedman (and the Class) made as a result of this deception.

         60.     Defendant Just Energy, however, could not accomplish this deception without the

  cooperation of Defendant National Grid, which received lucrative consideration under the

  parties’ BSA in exchange for its participation in this deceptive scheme. At all times relevant,

  Defendant National Grid could have demanded that Defendant Just Energy disclose the rate per

  therm charged and/or could have refused to send out consolidated bills that omitted this

  information. Instead, Defendant National Grid elected to profit at the expense of Plaintiffs and

  the Class by knowingly sending out statements that concealed from them that they were being

  grossly overcharged for their gas supply.




  00479140;V1                                    14
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 15     16PageID
                                                                of 26  of 27 #: 132




         61.      Defendants’ deceptive conduct caused financial injury to Plaintiff Friedman and

  the Class by making them substantially overpay for their natural gas supply. The purpose of

  ESCOs is to provide consumers with better pricing options than what their utility company alone

  could provide. However, as set forth in the chart below, at no time during the Class Period did

  Plaintiff Friedman ever come receive a rate from Defendant Just Energy that was better than the

  rate offered by his local utility company, Defendant National Grid.

  Bill Period Bill   Period Therms in ESCO         Total  Bill  with Total Bill with National Difference
  From        To            Bill      Name         ESCO supply ($)   Grid supply ($)          ($)
  01/18/2018    02/15/2018       320 Just Energy               531.14                  383.97       147.17
  12/19/2017    01/18/2018       508 Just Energy               718.45                  466.10       252.35
  11/20/2017    12/19/2017       258 Just Energy               396.89                  278.62       118.27
  10/19/2017    11/20/2017       140 Just Energy               249.71                  175.70        74.01
  09/18/2017    10/19/2017        34 Just Energy                93.10                   74.61        18.49
  08/18/2017    09/18/2017        22 Just Energy                64.00                   53.01        10.99
  07/19/2017    08/18/2017        14 Just Energy                46.33                   41.71         4.62
  06/19/2017    07/19/2017        11 Just Energy                39.28                   38.67         0.61
  05/18/2017    06/19/2017        33 Just Energy                77.82                   74.69         3.13
  04/19/2017    05/18/2017        76 Just Energy               128.32                  118.98         9.34
  03/20/2017    04/19/2017       166 Just Energy               241.15                  216.95        24.20
  02/28/2017    03/20/2017       216 Just Energy               262.96                  218.73        44.23




         62.      To the contrary, Plaintiff Friedman always overpaid for his gas supply by

  contracting with Defendant Just Energy.          He would not have continued to contract with

  Defendant Just Energy had Defendant Just Energy been transparent about its supply rates.

         63.      Defendants’ violations of GBL § 349 and GBL § 349-d and the common law are

  applicable to all members of the Class, and Plaintiffs and the Class are entitled to have

  Defendant enjoined from engaging in illegal and deceptive conduct in the future.

  Defendant Just Energy’s History of Deceptive Marketing Practices

         64.      This is not the first time that Defendant Just Energy has engaged in deceptive

  business practices. In fact, Defendant Just Energy has historically gained market share in New

  York and elsewhere by luring consumers through deceptive marketing.



  00479140;V1                                        15
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 16     17PageID
                                                                of 26  of 27 #: 133




         65.     In July 2008, for example, the Attorney General of New York, Andrew M.

  Cuomo, brought an action against Defendant Just Energy for deceptive marketing and sales

  practices after receiving hundreds of consumer complaints that sales contractors promised

  immediate savings on utility bills, but the price of gas was actually more than the price charged

  by the local utility. The settlement of that action required Defendant Just Energy (formerly

  known as U.S. Energy Savings) to waive hundreds of thousands of dollars in residential

  consumer termination fees and pay $200,000 in costs and penalties to the state of New York.

  The settlement also implemented a series of comprehensive reforms in order to ensure that

  customers are given accurate, up-front information regarding their service agreements by

  Defendant Just Energy’s sales staff.

         66.     The Attorney General of Illinois, Lisa Madigan, also filed a lawsuit against

  Defendant Just Energy in 2008 for using misleading sales tactics to sell gas contracts. According

  to Attorney General Madigan, “U.S. Energy Savings (now Just Energy) is purposely deceiving

  consumers … Many of these families signed up for this program based on the false claim that

  they would save on their monthly utility bills. Instead, U.S. Energy locked them into a contract

  that actually charged them more for natural gas.”

         67.     In January 2014, a report by the Better Business Bureau gave Defendant Just

  Energy an “F” rating, and noted, inter alia, that the “BBB files indicate that this business has a

  large volume and pattern of complaints concerning misleading sales practices.          Consumer

  complaints allege that door to door sales persons are misleading consumers, providing false

  information and using high pressure sales tactics. This company has been notified of our

  concerns. They have failed to correct the underlying reason for the complaints.”




  00479140;V1                                    16
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 17     18PageID
                                                                of 26  of 27 #: 134




         68.     Defendant Just Energy’s deceptive sales practices also have been the subject of a

  lawsuit brought by the former Attorney General of Massachusetts, Martha Coakley. In January

  2015, the Attorney General of Massachusetts secured a $4 million settlement against Defendant

  Just Energy as a result of the ESCO’s deceptive sales practices. According to the settlement,

  Defendant Just Energy lured consumers in Massachusetts into contracts and then charged rates

  that were higher than the electricity supply rates provided by local utility companies NSTAR and

  Defendant National Grid. Defendant Just Energy also pushed elderly and non-native English

  speakers into contracts by continuing to offer electricity supply services to them even after it

  became clear that they did not understand the terms of the contracts. Furthermore, according to

  the settlement, consumers in Massachusetts were switched to Defendant Just Energy without

  authorization, and termination fees worth tens of thousands of dollars were charged to small

  business owners who were not advised of those charges.

         69.     The foregoing demonstrates that Defendant Just Energy has not learned from its

  past deceptive conduct, even where that deceptive conduct has resulted in settlements with state

  Attorneys General, but instead has continued to find new ways to deceive energy consumers.

  Defendant Just Energy should not be allowed to continue to profit through deception at the

  expense of consumers like Plaintiffs and the Class.

                                     CLASS ALLEGATIONS

         70.     Plaintiffs bring this Class Action pursuant to Rule 23(b)(2) and (3) of the Federal

  Rules of Civil Procedure, on behalf of themselves and a Class of all similarly situated energy

  consumers in New York who had contracts with Defendant Just Energy for their natural gas

  supply and received monthly billing statements from Defendant National Grid that omitted the

  rate per therm charged by Defendant Just Energy from April 11, 2012 through the present.




  00479140;V1                                    17
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 18     19PageID
                                                                of 26  of 27 #: 135




         71.       Subject to additional information obtained through further investigation and

  discovery, the foregoing definition of the Class may be expanded or narrowed by amendment of

  the complaint.

         72.       Excluded from the Class are Defendants; any parent, subsidiary or affiliate of

  Defendants; any entity in which any Defendant has or had a controlling interest, or which

  Defendant otherwise control or controlled; and any officer, director, legal representative,

  predecessor, successor, or assignee of a Defendant.

         73.       This action is properly maintainable as a Class Action. The proposed Class is so

  numerous that joinder of all members, whether otherwise required or permitted, is impracticable.

  There are questions of law or fact common to all Class Members that predominated over any

  questions affecting only individual members, which include:

         •         whether Defendants violated N.Y. G.B.L § 349 and N.Y. G.B.L § 349-d;

         •         whether Defendant Just Energy breached its contracts with Plaintiffs and the
                   Class;

         •         whether Plaintiffs and the Class have sustained damages and, if so, the proper
                   measure thereof; and

         •         whether Defendants should be enjoined from continuing to omit the rates they
                   charge from their consolidated billing statements.

         74.       Moreover, the named Plaintiffs’ claims, one or any one of them, are typical of

  those of the proposed Class because the Plaintiffs’ claims are based upon the same facts and

  circumstances (practice or course of conduct) that give rise to the claims of the other Class

  Members and based upon the same predominate legal theories.

         75.       The named Plaintiffs can also adequately and fairly represent the Class. No

  conflict of interest exists between the Plaintiffs and the Class Members because Defendants’

  alleged conduct affected them similarly.



  00479140;V1                                      18
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 19     20PageID
                                                                of 26  of 27 #: 136




          76.      Moreover, Plaintiffs and their chosen attorneys are familiar with the subject

  matter of the lawsuit and have full knowledge of the allegations contained in this complaint so as

  to be able to assist in its prosecution.

          77.      In addition, Plaintiffs’ attorneys are competent in the areas of law relevant to this

  Complaint and have sufficient experience and resources to vigorously represent the Class

  Members and prosecute this action.

          78.      A class action is superior to any other available method for adjudicating this

  controversy. The proposed Class is (i) the surest way to fairly and expeditiously compensate so

  large a number of injured persons that constitute the Class, (ii) to keep the courts from being

  inundated by thousands of repetitive cases, and (iii) to reduce transactions costs so that the

  injured Class Members can obtain the most compensation possible. Accordingly, class treatment

  presents a superior mechanism for fairly resolving similar issues and claims without repetitious

  wasteful litigation relevant to this action.

                                        CLAIMS FOR RELIEF

                                              COUNT I
                Against All Defendants (Violation of N.Y. General Business Law § 349)

          79.      Plaintiffs incorporate by reference the allegations in all the paragraphs set forth

  above, as if fully set forth herein, and further allege:

          80.      GBL § 349 provides, inter alia, that deceptive acts or practices in the conduct of

  any business, trade or commerce or in the furnishing of any service in this state are unlawful.

  GBL § 349(a).

          81.      The false, deceptive, and misleading statements and omissions made by

  Defendants with respect to Defendant Just Energy’s gas supply charges, as described above,




  00479140;V1                                        19
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 20     21PageID
                                                                of 26  of 27 #: 137




  constitute deceptive acts and practices in the conduct of business, trade, or commerce in violation

  of the GBL.

         82.     Defendants knowingly omitted to disclose the rate per therm of gas that

  Defendant Just Energy charged on monthly consolidated bills sent to Plaintiffs and the Class in

  violation of the UBP. Defendants likewise failed to disclose that Defendant Just Energy’s rates

  are substantially higher than the rate per therm charged by local utility companies, including

  Defendant National Grid.      This information would have been material to any reasonable

  consumer deciding whether to purchase natural gas from Defendant Just Energy. No reasonable

  consumer would have paid a premium for Defendant Just Energy to supply them with natural gas

  if the consumer knew that the equivalent gas supply could be purchased at a substantially lower

  rate from another energy supplier.

         83.     Plaintiffs and the Class entered into agreements to purchase natural gas from

  Defendant Just Energy and suffered ascertainable loss as a direct and proximate result of

  Defendants’ actions in violation of the GBL.

         84.     As a consequence of the wrongful actions of Defendants, Plaintiffs and the Class

  suffered an ascertainable loss of monies based on the difference in the rates they were charged

  versus the rates they could have been charged by other energy suppliers, including Defendant

  National Grid, had they known that Defendant Just Energy was price gouging them.

         85.     Plaintiffs and the Class suffered an ascertainable loss caused by Defendants’

  misrepresentations and omissions because they would not have entered into agreements to

  purchase natural gas and/or electricity from Defendant Just Energy, or they would have switched

  energy suppliers, if the true facts concerning their rates had been known.




  00479140;V1                                     20
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 21     22PageID
                                                                of 26  of 27 #: 138




          86.     By reason of the foregoing, Defendants are liable to Plaintiffs and the Class for

  actual damages or $50.00 for each violation, whichever is greater; punitive damages; injunctive

  relief, attorneys’ fees, and the costs of this suit.

          87.     Defendants’ misconduct was intentional, wanton, willful, malicious, and in

  blatant disregard of, or grossly negligent and reckless with respect to, the well-being of Plaintiffs

  and the Class. Defendants are therefore additionally liable for punitive damages, in an amount to

  be determined at trial.

                                                COUNT II
                                     Against Defendant Just Energy
                            (Violation of N.Y. General Business Law § 349-d)

          88.     Plaintiffs incorporate by reference the allegations in all the paragraphs set forth

  above, as if fully set forth herein, and further allege:

          89.     GBL § 349-d(3) provides that “[n]o person who sells or offers for sale any energy

  services for, or on behalf of, an ESCO shall engage in any deceptive acts or practices in the

  marketing of energy services.”

          90.     GBL § 349-d(l0) provides that “any person who has been injured by reason of any

  violation of this section may bring an action in his or her own name to enjoin such unlawful act

  or practice, an action to recover his or her actual damages or five hundred dollars, whichever is

  greater, or both such actions. The court may, in its discretion, increase the award of damages to

  an amount not to exceed three times the actual damages up to ten thousand dollars, if the court

  finds the defendant willfully or knowingly violated this section.           The court may award

  reasonable attorney’s fees to a prevailing plaintiff.”

          91.     Defendant Just Energy knowingly and willfully represented to Plaintiffs and the

  Class that they would comply with all applicable laws.




  00479140;V1                                            21
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 22     23PageID
                                                                of 26  of 27 #: 139




          92.       Nevertheless, Defendant Just Energy knowingly and willfully concealed from

  Plaintiffs and the Class the rate per unit of energy that it charged them on their monthly

  consolidated bills in violation of the UBP.         In so doing, Defendant Just Energy deceived

  Plaintiffs and the Class into believing that its rates were competitive, when, in fact, they were

  substantially higher than the rates available from other energy suppliers, including the local

  utility companies.

          93.       Through the conduct described above, Defendant Just Energy engaged in

  deceptive acts and practices that resulted in injury to Plaintiffs and the Class.

          94.       By reason of the foregoing, Defendant Just Energy violated GBL § 349-d, and

  should be enjoined from continuing to fail to disclose its rate per therm.

          95.       Defendant Just Energy is also liable to Plaintiffs and the Class for the damages

  that they suffered as a result of its actions, with the amount of such damages to be determined at

  trial but not less than $500.00 for each violation, with such damages to be trebled, plus attorneys’

  fees and costs.

                                            COUNT III
                         Against Defendant Just Energy (Breach of Contract)

          96.       Plaintiffs incorporate by reference the allegations in all the paragraphs set forth

  above, as if fully set forth herein, and further allege:

          97.       Plaintiffs and the Class entered into valid contracts with Defendant Just Energy

  for the supply of natural gas.

          98.       Pursuant to those contracts, Defendant Just Energy agreed that its charges would

  appear on monthly consolidated billing statements issued by the local utility. According to the

  contracts, Plaintiffs and the Class will be billed “in accordance with PSC approved methods and




  00479140;V1                                        22
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 23     24PageID
                                                                of 26  of 27 #: 140




  Just Energy’s charges will appear on the bill together with the amounts charged to the Customer

  by the Utility for delivery services.”

          99.     Pursuant to the contracts, Defendant Just Energy also agreed to comply with

  applicable law, including the UBP.

          100.    Pursuant to the contracts, Plaintiffs and the Class paid the rates charged by

  Defendant Just Energy for their natural gas supply.

          101.    However, Defendant Just Energy failed to perform its obligations under the

  contracts because Defendant Just Energy did not include the rate per therm it charged customers

  on monthly billing statements in violation of the UBP.

          102.    Plaintiffs and the Class were damaged as a result because they were billed, and

  they paid, a charge for natural gas that was substantially higher than they would have paid had

  Defendant Just Energy included its rates and alerted them to the fact that they were being price

  gouged.

          103.    By reason of the foregoing, Defendant Just Energy is liable to Plaintiffs and the

  Class for the damages that they have suffered as a result of Defendants’ actions, the amount of

  such damages to be determined at trial, plus attorneys’ fees.

                                          COUNT IV
                                Against Defendant Just Energy
                   (Breach of Implied Covenant of Good Faith & Fair Dealing)

          104.    Plaintiffs incorporate by reference the allegations in all the paragraphs set forth

  above, as if fully set forth herein, and further allege:

          105.    Every contract in New York contains an implied covenant of good faith and fair

  dealing in the performance and enforcement of the contract.          The implied covenant is an

  independent duty and may be breached even if there is no breach of a contract’s express terms.




  00479140;V1                                        23
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 24     25PageID
                                                                of 26  of 27 #: 141




          106.    Under the contracts, Defendant Just Energy had unilateral discretion to set the

  rates it charged Plaintiffs and the Class for natural gas.

          107.    Plaintiffs and the Class reasonably expected that Defendant Just Energy’s rates

  for natural gas would generally reflect the market price for natural gas and not substantially

  exceed that price. They likewise reasonably expected that Defendant Just Energy would refrain

  from price gouging them, and would, at a minimum, disclose the rate per therm that they charged

  on the consolidated monthly billing statements sent to Plaintiffs and the Class.

          108.    Without these reasonable expectations, Plaintiffs and other Class would not have

  agreed to buy natural gas from Defendant Just Energy.

          109.    Defendant Just Energy breached the implied covenant of good faith and fair

  dealing by arbitrarily and unreasonably exercising its unilateral rate-setting discretion to price

  gouge and frustrate the reasonable expectation of Plaintiffs and the Class.

          110.    Defendant Just Energy further breached the implied covenant of good faith and

  fair dealing by knowingly concealing the rate per therm that it charged Plaintiffs and the Class so

  that they would not be alerted to the fact that they were being price gouged and could have

  received better rates from their incumbent utilities. In so doing, Defendant Just Energy acted in

  bad faith.

          111.    As a result, Defendant Just Energy is liable to Plaintiffs and the Class for actual

  damages in an amount to be determined at trial, plus attorney’s fees.

                                            COUNT V
                            Against All Defendants (Unjust Enrichment)

          112.    Plaintiffs incorporate by reference the allegations in all the paragraphs set forth

  above, as if fully set forth herein, and further allege:




  00479140;V1                                        24
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 25     26PageID
                                                                of 26  of 27 #: 142




         113.      By engaging in the conduct described above, Defendants enriched themselves and

  received a benefit beyond what was contemplated in the contracts, at the expense of Plaintiffs

  and the Class.

         114.      It would be unjust and inequitable for Defendants to retain the payments Plaintiffs

  and the Class made for excessive natural gas charges.

         115.      By reason of the foregoing, Defendants are liable to Plaintiffs and the Class for

  the damages that they have suffered as a result of Defendants’ actions, the amount of which shall

  be determined at trial, plus attorneys’ fees.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that the Court:

         A.        Issue an order certifying the Class defined above, appointing the Plaintiffs as

  Class representatives, and designating their Attorneys as Class Counsel;

         B.        Find that Defendants have committed the violations of law alleged herein;

         C.        Enter an order granting monetary relief and treble damages on behalf of the Class;

         D.        Determine that Defendant Just Energy breached its contracts with Plaintiffs and

  the Class and enter an appropriate order awarding monetary and injunctive relief;

         E.        Determine that Defendants have been unjustly enriched as a result of their

  wrongful conduct, and enter an appropriate order awarding restitution and monetary damages to

  the Class;

         F.        Enter an order granting all appropriate relief on behalf of Plaintiffs and the Class

  under the applicable state laws;

         G.        Render an award of compensatory damages, the amount of which is to be

  determined at trial;

         H.        Render an award of punitive damages;


  00479140;V1                                       25
        Case 1:17-cv-00561-WMS
Case 1:18-cv-02159-ENV-CLP     Document
                            Document    43-2 08/10/18
                                     34 Filed Filed 08/19/19 Page
                                                        Page 26     27PageID
                                                                of 26  of 27 #: 143




         I.       Enter judgment including interest, costs, reasonable attorneys’ fees, costs, and

  expenses; and

         J.       Grant all such other relief as the Court deems appropriate.

                                      JURY TRIAL DEMAND

         Plaintiffs hereby demand a jury trial on all issues so triable.

  Dated: August 10, 2018                           BERNSTEIN LIEBHARD LLP

                                                   /s/ Stanley D. Bernstein
                                                   Stanley D. Bernstein (bernstein@bernlieb.com)
                                                   Laurence J. Hasson (hasson@bernlieb.com)
                                                   10 East 40th Street
                                                   New York, New York 10016
                                                   Telephone: (212) 779-1414
                                                   Facsimile: (212) 779-3218

                                                   Attorneys for Plaintiffs and The Class




  00479140;V1                                      26
